IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-31285
                         Summary Calendar



HILTON JOSEPH WRIGHT,

                                         Petitioner-Appellant,


versus

RICHARD P. IEYOUB, Attorney General,
State of Louisiana; BURL CAIN, Acting Warden,
Louisiana State Penitentiary,

                                         Respondents-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 95-CV-1225-D
                        - - - - - - - - - -
                          October 24, 1996
Before GARWOOD, JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Hilton Wright, #97085, appeals the district court’s judgment

denying his petition for habeas corpus relief.   Wright contends

that testimony at his state-court trial regarding an uncounseled

lineup was erroneously admitted; that photographic identification

procedures in his case were impermissibly suggestive; and that

this court should consider an affidavit sworn by Simon Duplessis.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-31285
                              - 2 -

     We have reviewed the record and the briefs of the parties

and we find no reversible error.    We affirm the disposition of

Wright’s contention regarding the uncounseled lineup for

essentially the reasons relied on by the district court.    See

Wright v. Ieyoub, No. 95-CV-1225-D (E.D. La. Nov. 22, 1995).

Wright’s contention that the photographic lineup displays in the

case were unduly suggestive is conclusional; his contention does

not raise a constitutional issue.    See Koch v. Puckett, 907 F.2d
524, 530 (5th Cir. 1990). Finally, Wright has not shown that

Duplessis’s statement was not reasonably available to him during

his state-court proceedings.   See Townsend v. Sain, 372 U.S. 293,

317 (1963).

     AFFIRMED.